                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America

     v.                                     Case No. 2:19-cr-17

Felix Cabrera-Acuna


                             OPINION AND ORDER
     Defendant pleaded guilty to the offense of re-entry of a
removed alien after an aggravated felony conviction in violation of
8 U.S.C. §1326(a) and (b)(2). Defendant was sentenced to a term of
incarceration of 48 months, to be followed by a 3-year term of
supervised release.        According to the Bureau of Prisons (“BOP”),
defendant’s    projected     release   date     is    June     11,   2022.      See
www.bop.gov/inmateloc/ (last visited May 26, 2021).                      He is an
illegal alien and will go into the custody of Immigration and
Customs   Enforcement        (“ICE”)    after        serving       his   term    of
incarceration.
     On December 18, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.          Doc. 36.       Defendant argued
that compassionate release was warranted due to his health concerns
and the risk of serious illness from COVID-19 due to his medical
conditions and Hispanic origin. Counsel was appointed to represent
the defendant.      On May 4, 2021, counsel filed a supplement to the
motion, arguing that defendant’s health problems, the risk posed by
COVID-19, and the fact that he will be detained in ICE custody
while awaiting removal warrant his early release.                  Doc. 44.
     The government responded on May 25, 2021.                     Doc. 49.     The
government    did    not   contest   that   defendant        had   exhausted    his
administrative remedies as required under §3582(c)(1)(A). However,
the government opposed the motion, arguing that defendant failed to
show an extraordinary reason for compassionate release, and that
the motion should be denied based on the factors in 18 U.S.C.
§3553(a).
I. Standards for Compassionate Release
     Under §3582(c)(1)(A)(i), the court can reduce a sentence if
the court finds that “extraordinary and compelling reasons warrant
such a reduction[.]” §3582(c)(1)(A)(i). District courts have full
discretion    to    define   what     constitutes      an    “extraordinary    and
compelling” reason.        See United States v. Jones, 980 F.3d 1109,
1111 (6th Cir. Nov. 20, 2020).           The court must also consider the
factors set forth in 18 U.S.C. §3553(a) to the extent that they are
applicable.        §3582(c)(1)(A).      If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment[.]”                    §3582(c)(1)(A).    The
grant of compassionate release is at the discretion of the court.
United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
     Although §3582(c)(1)(A) also requires that “such a reduction
is consistent with applicable policy statements issued by the
Sentencing    Commission”     found    in    the   United     States   Sentencing
Guidelines, §1B1.13 and Application Note 1, the Sixth Circuit has
held that the policy statements do not apply to cases in which an
inmate files a motion for compassionate release, and that district
courts   have      full   discretion    to    define    what     constitutes    an
“extraordinary and compelling” reason without consulting the policy
statement. See Jones, 980 F.3d at 1111. Therefore, the court will
not base its decision on whether defendant’s health problems


                                        2
satisfy the policy statements.
II. Reasons for Compassionate Release
     Defendant alleges that his medical conditions warrant his
release.    Defendant, who is 36 years old, notes that he has Type 2
diabetes, hypertension, and hyperlipidemia.           Defendant did not
report any of these conditions to the probation officer who
prepared the presentence investigation report (“PSR”). However, in
support of his motion, defendant has submitted his treatment
records from the North Lake Correctional Institution, a privately
run prison within the BOP system, where he is incarcerated.
     Contrary to defendant’s claim that he has received deficient
medical services, the extensive medical records attached to the
motion show an extraordinary level of medical care, and reveal that
defendant’s conditions, including his diabetes, are carefully
monitored and treated.       For example, a record dated December 16,
2020, included a list of medications prescribed for the defendant.
Doc. 36, pp. 57-60.    There are numerous pages showing lab results
and notations concerning body temperature, pulse rates, blood
pressure, respiratory notes, weight and glucose levels recorded on
multiple    dates   during   the   time   defendant   has   been    at   the
institution.    Doc. 36, pp. 61-94; Doc. 36-1, pp. 1-49.           A record
dated September 25, 2020, indicated that the control of defendant’s
hypertension and hyperlipidemia with medication was good. Doc. 36-
2, p. 96.    That same record indicted that control of defendant’s
diabetes was poor.     However, another record includes a note by a
doctor asking the nurse to tell defendant not to buy honey buns
from the commissary (defendant responded to the nurse that he liked
honey buns and would continue to buy them).           Doc. 36-2, p. 63.


                                     3
Thus, it appears that defendant’s own dietary choices may be a
factor here.      The records show that defendant’s glucose levels are
routinely    monitored      and    that   defendant    has     been    consistently
treated with insulin.             The records also include notes from an
annual foot evaluation (feet being a common area of concern for
diabetics), which revealed no problems other than ill-fitting
shoes; defendant was referred for a shoe fitting.                    Doc. 36-2, pp.
91, 93.
      An   individualized         needs   plan    dated    November         13,   2020,
indicated that defendant was rated as CARE1, healthy or simple
chronic care, and that he was cleared for food service.                      Doc. 36,
p. 41.      In response to defendant’s May 13, 2020, request for
compassionate release, the warden stated on June 15, 2020, that
defendant’s medical conditions were properly maintained in the
institutional setting, and that defendant had not said where he
would obtain medical treatment if he is released.                   Doc. 36, p. 37.
The court finds that the evidence submitted by defendant fails to
show that his medical conditions constitute an extraordinary reason
for his early release.
      Defendant also argues that his Hispanic ethnicity and medical
conditions,       viewed    in    light   of   the   risks     of    COVID-19,      are
sufficient     to    show    an    extraordinary      reason    for     a    sentence
reduction.     According to the Centers for Disease Control (“CDC”),
some racial and ethnic minority groups have been disproportionately
affected     by     COVID-19       due    to     factors     such     as      poverty,
discrimination, lack of access to health care, type of employment,
and      housing.           See      https://www.cdc.gov/coronavirus/2019-
ncov/community/health-equity/race-ethnicity.html                    (last     visited
April 26, 2021).      There is no indication that any of these factors

                                          4
would make defendant any more susceptible than non-minority inmates
to COVID-19 in a federal institution, or put him in a less
favorable    position     for    obtaining        medical   treatment        or   other
services.     In fact, from the records, it appears that he has
received excellent medical treatment while in the institution.
       Defendant   also    has    Type       2    diabetes,      hypertension       and
hyperlipidemia. According to the CDC, persons with Type 2 diabetes
and pulmonary hypertension (high blood pressure in the lungs) have
an increased risk of serious illness from COVID-19, and persons
with      hypertension           may         be      at       increased           risk.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited May
24, 2021).    It is not clear what form of hypertension defendant
has.     Hyperlipidemia     (high      cholesterol)         is   not    a    condition
recognized by the CDC as posing an increased risk.                      As indicated
above, defendant’s medical conditions are being carefully monitored
and treated with medication.
       The medical records indicate that defendant tested positive
for COVID-19 on May 18, 2020.            Doc. 36-1, p. 79.             Defendant was
admitted to the institution’s infirmary on May 26, 2020, where he
was treated for pneumonia with medication and oxygen.                       By June 1,
2020, he had no respiratory problems, and he was discharged from
the infirmary.     Doc. 36-2, pp. 54-55.             There is no evidence that
defendant has any current symptoms stemming from his infection by
COVID-19.    Defendant raises concerns about the possibility of re-
infection.     However,     as    defendant        acknowledges,       the    CDC   has
indicated that it is uncertain at this time whether persons who
have had COVID-19 can be re-infected.              The government was informed
by the BOP that defendant received a COVID-19 vaccine on May 10,

                                         5
2021.     Doc. 49, p. 2.
        The BOP reports that at North Lake CI, a facility with an
inmate population of 1,625, there have been 2 inmate deaths from
COVID-19, 123 inmates have recovered, and currently no inmates have
tested positive at the institution. www.bop.gov/locations/ci/nlk/;
https://www.bop.gov/coronavirus (last visited May 26, 2021).
Considering the number of inmates housed there, these statistics
suggest that the North Lake facility has been able to substantially
control the spread of COVID-19.      Defendant has     not shown that his
Hispanic     ethnicity     and   medical     conditions,   considered   in
combination with the dangers posed by COVID-19, constitute an
extraordinary reason warranting his early release.
III. §3553(a) Factors
        The court must also address the applicable §3553(a) factors.
The offense in this case was serious.          Defendant was found in the
United States on November 24, 2018, after being convicted of the
offense of conspiracy to transport and harbor illegal aliens for
profit in 2008.     As the warden noted in his denial of defendant’s
request for compassionate release, this offense showed a disregard
for public safety and the community.          Doc. 36, p. 37.   The court
already showed some leniency by sentencing defendant to a term of
imprisonment of 48 months, near the bottom of the guideline range
of 46-57 months.    He will go into ICE custody and be deported after
serving his sentence.
        As to the history and characteristics of the defendant, the
PSR indicates that defendant was raised in poverty in Mexico. Both
parents worked and provided for basic needs, and there was no
alcohol or drug abuse in the home.         Defendant left school at age 12
to work.     He is married with one child.       He has a past history of

                                     6
alcohol, crack cocaine, and methamphetamine abuse.                        There is no
indication    that   defendant   has        had    any   drug   counseling      while
incarcerated.     At the institution, he incurred one disciplinary
charge for stealing on September 29, 2020.                 Doc. 36, p. 41.          The
warden described defendant’s adjustment at the institution as
average.     Doc. 36, p. 37.     Defendant has worked in food service,
has taken two courses, and is enrolled in a GED class.                       Doc. 36,
pp. 41-42.
     Defendant’s prior record is troubling.                   At the time of his
conviction for the offense in this case, defendant was in Criminal
History Category IV.         The PSR indicated that from February 11,
1999, to May 27, 2002, defendant was arrested by the United States
Boarder Patrol and returned to Mexico 12 times. On March 11, 2003,
he was convicted in a United States district court in Arizona for
transporting    illegal   aliens,      was        sentenced     to   10    months    of
incarceration    and   was    removed       after    serving     his      sentence.
Defendant’s supervised release in that case was later revoked after
he returned to the United States, and a sentence of 4 months
incarceration was imposed.       On July 17, 2004, defendant was again
convicted of transporting illegal aliens.                 He was sentenced to a
term of incarceration of 40 months and was removed.                       His term of
supervised release was later revoked, resulting in an additional
term of incarceration of 10 months. On November 9, 2008, defendant
was convicted of conspiracy to transport and harbor illegal aliens
for profit, and a term of incarceration of 36 months was imposed.
Upon his release, he was removed from the United States.                            On
November 24, 2018, defendant was convicted of falsification after
providing false identification information during a traffic stop.
On November 26, 2018, he was convicted of the offense of no

                                        7
driver’s license.
     Defendant has not only engaged in a steady pattern of repeated
illegal re-entries himself.            He has also transported illegal
aliens, conduct which exposes the aliens being transported, boarder
patrol agents, and the residents of this country to a risk of
physical and economic harm.            It is obvious that the terms of
incarceration    imposed   in    his       previous    cases   have   not   been
sufficient to deter him from illegally returning to the United
States.    Defendant’s record indicates that his risk of recidivism
is high.    The goals of deterrence strongly weigh against a reduced
sentence in this case.
     Defendant was arrested on December 21, 2018, and has served a
little over 29 months of his sentence of incarceration of 48
months.     By his projected release date of June 11, 2022, he will
have served approximately 41-1/2 months.              The reduced sentence of
29 months sought by defendant would not be sufficient to reflect
the seriousness of the offense, promote respect for the law, and
provide just punishment.        In light of defendant’s propensity to
illegally re-enter the United States even after serving comparable
sentences, the time he has served to date is not sufficient to
protect the public from more crimes by the defendant.                 The court
further concludes that the fact that the defendant will go into ICE
custody following his release does not warrant a reduction in
sentence.    There is no evidence of the exact amount of time it will
take to accomplish defendant’s removal, but in light of the number
of times defendant has been removed in the past, his removal may
proceed quickly.     The fact that defendant will be in ICE custody
for an uncertain period of time does not warrant reducing the term
of incarceration in this case.

                                       8
        The court concludes that the §3553(a) factors warrant denying
defendant’s     motion    for   a   reduced   sentence.     Even     assuming,
arguendo, that all of the circumstances discussed above, including
defendant’s medical conditions and the COVID-19 pandemic, when
considered together, are sufficient to constitute an “extraordinary
and compelling reason” for a sentence reduction, that reason is
outweighed     by   the   statutory    factors   which    militate    against
defendant’s early release.
IV. Conclusion
        In accordance with the foregoing, defendant’s motions for a
reduced sentence (Docs. 36 and 44) are denied.


Date:     June 3, 2021                     s/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                       9
